       Case 1:16-cv-06967-ALC-GWG Document 58 Filed 08/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          8/3/2020

 SOMA SENGUPTA,

                                   Petitioner,
                                                                    1:16-cv-06967 (ALC)
                        -against-

 THE ATTORNEY GENERAL OF THE STATE                                  ORDER
 OF NEW YORK,

                                   Respondent.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Petitioner’s letter dated July 18, 2020, requesting a

time     extension.      ECF             No.     5   7.      Petitioner’s    request     is       hereby

GRANTED. Petitioner              shall     submit     her     objections    to   Magistrate       Judge

Gorenstein’s   Report     & Recommendation by September 2, 2020. Any further request for

extension must be supported by medical documentation, which the Court grants Plaintiff

permission to file under seal.
       Respondent is directed to serve a copy of this Order on Petitioner, and file proof
of service on ECF, no later than August 7, 2020.
SO ORDERED.

Dated: August 3, 2020
       New York, New York                            _______________________________
                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
